



FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
This FOURTH AMENDMENT TO FORBEARANCE AGREEMENT is entered into and dated as of
October 31, 2018 (this “Agreement”) with respect to that certain Multidraw Term
Loan Agreement dated as of August 31, 2018 among PetroQuest Energy, L.L.C., a
Louisiana limited liability company (the “Borrower”), PetroQuest Energy, Inc., a
Delaware corporation (the “Parent”), each of the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”; together with the Borrower, the
Parent and the Lenders, each a “Party” and collectively, the “Parties”) (as
amended by the Forbearance Agreement defined below and as otherwise amended and
restated, supplemented or modified from time to time prior to the date hereof,
the “Credit Agreement”).
A.The Parties entered into that certain Forbearance Agreement dated as of
September 14, 2018 (such Forbearance Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Forbearance
Agreement”).
B.    The Parties desire to amend the Forbearance Agreement as set forth in this
Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Parties hereto agree as follows:
AGREEMENTS
SECTION 1.     Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.
SECTION 2.     Amendment to Forbearance Agreement. Clause (i) of Recital G. of
the Forbearance Agreement is hereby amended and restated to read as follows:
“(i) 11:59 p.m. ET on November 6, 2018 or”.
SECTION 3.     Amendment to Credit Agreement. Section 8.1, Events of Default, of
the Credit Agreement is hereby amended by deleting subclause (vi) of clause (J)
thereof in its entirety and replacing it with the following:
“(vi) takes any action for the purpose of effecting any of the foregoing if such
action (x) occurs on or after the date that is 68 days following the Closing
Date or (y) is not in conjunction with a restructuring support agreement that is
supported by all Lenders;”
SECTION 4.     Representations and Warranties. Each of the Parent, the Borrower
and the Guarantor hereby represents and warrants to the Administrative Agent and
the Lenders that the representations and warranties set forth in Section 4 of
the Forbearance Agreement are true and correct on and as of the date hereof.


1



--------------------------------------------------------------------------------





SECTION 5.     Direction. The Lenders executing this Agreement hereby direct the
Administrative Agent to execute and deliver this Agreement and to perform its
obligations hereunder. Each Lender represents that it is a Lender under the
Credit Agreement and is not a Defaulting Lender.
SECTION 6.     Miscellaneous. The provisions of Sections 6 through 15 of the
Forbearance Agreement are incorporated herein by reference as though such
provisions were fully set forth verbatim herein and shall apply to this
Agreement mutatis mutandis.
[SIGNATURES BEGIN NEXT PAGE]



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.


BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






PARENT:    PETROQUEST ENERGY, INC.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






GUARANTOR:    TDC ENERGY LLC
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer


ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL     ASSOCIATION, as
Administrative Agent




By: /s/ Jason Prisco            
Name: Jason Prisco
Title: AVP











LENDERS:    


MainStay MacKay High Yield Corporate Bond Fund
By: MacKay Shields LLC, as investment subadvisor


By:    /s/ Andrew Susser                
Name: Andrew Susser
Title: Executive Managing Director




MainStay VP MacKay High Yield Corporate Bond Portfolio
By: MacKay Shields LLC, as investment subadvisor


By:    /s/ Andrew Susser                
Name: Andrew Susser
Title: Executive Managing Director




MainStay MacKay Short Duration High Yield Fund
By: MacKay Shields LLC, as investment subadvisor


By:    /s/ Andrew Susser                
Name: Andrew Susser
Title: Executive Managing Director












2



--------------------------------------------------------------------------------






Corre Opportunities Qualified Master Fund, LP




By:    /s/ John Barrett                
Name: John Barrett
Title: Authorized Signatory




Corre Opportunities II Master Fund, LP




By:    /s/ John Barrett                
Name: John Barrett
Title: Authorized Signatory




Corre Horizon Interim Fund LLC




By:    /s/ John Barrett                
Name: John Barrett
Title: Authorized Signatory








Signature Page to Fourth Amendment to Forbearance Agreement

